                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 JON JEFFERY ABLES, #K7875
 PLAINTIFF

 V.                                                 CIVIL ACTION NO. 4:18-CV-187-JMV

 PELICIA HALL, ET AL.
 DEFENDANTS



                                           ORDER



       For the reasons set forth in a separate memorandum opinion issued this day, the Court

orders the following:

        Defendant Willie Knighten’s motion for summary judgment [43] is hereby GRANTED,

 and all claims against Defendant Knighten are hereby DISMISSED without prejudice.


       SO ORDERED this the 21st day of May, 2019.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
